Citation Nr: 1527353	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-47 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for left trapezius muscle injury with scars of the left upper back and posterior trunk.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  After careful consideration of the contents of the VA Form 9 and the representatives statements thereafter, the Board has characterized the issue on appeal as stated on the above Title page to ensure a full and broad consideration of the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts a higher rating is warranted for his left shoulder disability.  He claims a separate evaluation should be assigned for the scar and for the muscle injury.  In May 2011, he stated his symptoms include weakness and fatigue.  The most recent VA examination was in November 2009.  Considering the contentions on appeal, the Board finds that a more contemporaneous examination is needed.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 38 C.F.R. § 3.326(a) (2014), a VA examination will be authorized where there is a possibility of a valid claim.  Further, the AOJ should associate any outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for his left shoulder disability, since 2009, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Then, secure complete clinical records of the evaluations and treatment from all providers identified that are not currently associated with the record on appeal.

2.  Thereafter, please arrange for VA muscles and scars examinations to determine the current severity of the Veteran's left shoulder disability.  The Veteran's record must be reviewed by the examiners in conjunction with the examinations.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  The AOJ should consider whether separate ratings should be assigned for the scars and muscle injury.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


